COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of H.A., a Child

Appellate case number:     01-22-00106-CV

Trial court case number: 2020-05703

Trial court:               313th Judicial District Court of Harris County

        This case was abated and remanded to the trial court on April 5, 2022 for the trial court to
determine if appellant wished to prosecute this appeal, whether appellant is indigent, and whether
appellant should be appointed counsel. See TEX. FAM. CODE ANN. § 107.021; see also In re
A.G.D., No. 07-15-00201-CV, 2015 WL 3764918, at *1 (Tex. App.—Amarillo June 16, 2015,
order); In re C.L.S., 403 S.W.3d 15, 25 (Tex. App.—Houston [1st Dist.] 2012, pet. denied) (Texas
Legislature has granted trial courts discretion to appoint counsel for parents in “private
parental-rights disputes”). On June 3, 2022, the trial court clerk filed a sealed supplemental clerk’s
record containing the trial court’s order finding that appellant wishes to prosecute this appeal and
appellant is indigent, and appointing Leneice Deshawn Parker to represent appellant on appeal.
See TEX. R. APP. P. 6.1. Accordingly, we REINSTATE this case on the Court’s active docket.

       The sealed clerk’s record and reporter’s record have already been filed in this case. See
TEX. R. APP. P. 38.6(a).

         The Court ORDERS appellant’s brief to be filed within 20 days from the date of this
order. See TEX. R. APP. P. 28.4, 38.6(a). Appellees’ brief, if any, is to be filed within 20 days of
the filing of appellant’s brief. See TEX. R. APP. P. 28.4, 38.6(b).

        Because this is a termination case, this Court is required to bring this appeal to final
disposition within 180 days of January 25, 2022, the date the notice of appeal was filed in this
proceeding, so far as reasonably possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T.
CODE ANN., tit. 2, subtit. F app.

       It is so ORDERED.
Judge’s signature: ____/s/ Julie Countiss________
                    Acting individually  Acting for the Court


Date: ___June 7, 2022___




                                            2